Order issued September 2 1, 2012




                                               In The
                                          nf Apua1
                                     (!LnIrt
                          !Fift1i Dhtrirt uf Lcxa at Da11a

                                       No. 05-I2-01l83-
                                           T            C

                  IN RE TREAI)STONE/DRUM SPECIAL SITUATiON
               PARTNERS CO-INVESTMENT FUND, LLC, ET AL., Rehitors

                  Original Proceeding from the 116th Judicial 1)istrict Court
                                    Dallas County, Texas
                            Trial Court Cause No. I)C-12-00965-F


                                          ORDER
                            Before Justices Bridges, Lang. and Fillmore

        Based on the Court’s opinion of this date, we DENY relators’ petition for writ of mandamus

and LIFT the stay imposed by our order of August 29, 2012. We ORDER that relators bear the

costs of this original proceeding.



                                                        7/
                                                        I
                                                    ROBERT M. FILLMORE
                                                    JUSTICE